DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each instance of “an opening” in claims 2 & 3 renders the respective claim vague and indefinite, since each sleeve has been established with through holes in claim 1. Are the new openings intended to be --one of the through holes-- in the respective sleeve(s) or additional features?  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 12, 20, & 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Lindemood (US 4671008).
For Claim 1, Lindemood disclose a bait container (1), the bait container comprising: 
a first attachable sleeve (87), wherein the first attachable sleeve includes a flat surface (each surface of the mesh fish container 87 is flat, Fig. 3), the flat surface having a first grid of through holes arranged vertically and horizontally (through the mesh material); and 
a second attachable sleeve (11) configured to be attached to the first attachable sleeve in a plurality of configurations (via hooks 91), wherein the second attachable sleeve includes a flat surface (top wall 13), the flat surface having a second grid of through holes arranged vertically and horizontally (the lid opening 18 formed with handle 19 separating into two openings which take up space both horizontally and vertically, Fig. 1); 
wherein the first configuration includes attaching the first attachable sleeve in one orientation to the second attachable sleeve, and the second configuration includes attaching the first attachable sleeve in a second orientation to the second attachable sleeve (due to the shape, 87 may be attached in at least four different configurations).
For Claim 2, Lindemood discloses the bait container of claim 1 and Lindemood further discloses wherein the first configuration results in an effective opening for the bait container that is smaller than an opening on the first attachable sleeve (the cooperation between the mesh container 87 and the frame 86 would result in some of the mesh openings being partially blocked, meeting the claim).
For Claim 3, Lindemood discloses the bait container of claim 1 and Lindemood further discloses wherein the first configuration results in an effective opening for the bait container that is smaller than both an opening on the first attachable sleeve and an opening on the second attachable sleeve (the cooperation between the mesh container 87 and the frame 86 would result in some of the mesh openings being partially blocked, resulting in an opening which is smaller than both the unobstructed mesh and the opening in the lid).
For Claim 7, Lindemood discloses the bait container of claim 1 and Lindemood further discloses wherein at least one surface of the first attachable sleeve is rectangular-shaped (the sides of 87 & 90 are clearly rectangular).
For Claim 8, Lindemood discloses the bait container of claim 1 and Lindemood further discloses wherein at least one surface of the first attachable sleeve is square-shaped (upper and lower surfaces of 87, for instance, Fig. 3).
For Claim 9, Lindemood discloses the bait container of claim 1 and Lindemood further discloses wherein the sleeves comprise waterproof material (the lid is sealed, forming a waterproof structure, meeting the claim limitation).
For Claim 12, Lindemood discloses the bait container of claim 1 and Lindemood further discloses wherein the bait container is used for at least one of: lobster fishing, crustacean fishing, hunting, salt water fishing (at least saltwater fishing, Col. 2, lines 13-23), fresh water fishing, fishing in a lake, fishing in a river, offshore fishing, or inshore fishing.
For Claim 20, Lindemood discloses the bait container of claim 1 and Lindemood further discloses wherein the first and second attachable sleeves are of a rectangular shape (each of the sleeves comprises a rectangular shape, Figs. 1 & 3).
For Claim 21, Lindemood discloses the bait container of claim 1 and Lindemood further discloses wherein the bait container further comprises a handle integrally formed with the first or the second attachable sleeve (handle 19).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemood as applied to claims 1-3, 7-9, 12, 20, & 21 above, and further in view of Moretti (US 6711849).
For Claim 10, Lindemood discloses the bait container of claim 1.
Lindemood is silent to wherein the sleeves comprise Metal, Acrylonitrile Butadiene Styrene (ABS), or Polyvinyl Chloride (PVC).
Moretti, like prior art above, teaches a fishing apparatus (title), further comprising sleeves comprise Metal (“the containers are constructed in various embodiments of metals,” Col. 13, lines 4-31), Acrylonitrile Butadiene Styrene (ABS), or Polyvinyl Chloride (PVC).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify one or more of the sleeves of Lindemood with metal material, as taught by Moretti, in order to use a sufficiently rigid material resistant to rust, for instance. Such a modification would have been further obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obviousness. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemood as applied to claims 1-3, 7-9, 12, 20, & 21 above, and further in view of Benezet (FR 1488709).
For Claim 11, Lindemood discloses the bait container of claim 1.
Lindemood is silent to wherein the sleeves dissolve over time.
Benezet, like prior art above, teaches a submersible fishing device (Figs. la -1b) further comprising material which dissolves over time (“It can be arranged, for example, that a period of time of 24 hours is necessary to ensure the dissolution of each of these partitions,” for example, on page 3 of the appended translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device of Lindemood with the dissolving material as taught by Benezet, in order to avoid leaving litter behind, in the case of emergency, for example. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter

Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or teach the combination of elements directed to the claimed bait container requiring two attachable sleeves, each sleeve with a grid of holes through the sleeve, the holes arranged in the grid vertically and horizontally on a surface of the respective sleeve. More specifically, the bait container requires the sleeves to be configured to be attached in at least two configurations, such that one configuration has “an effective opening” smaller than the opening of the other configuration. Please note: the “effective opening” has been granted the definition used throughout the instant specification, and best stated in [0049]: “For smaller bait or chum, a different configuration with overlap in openings that effectively result in smaller holes can be used to slow the rate of escape of the small bait or chum from the bait container.” Meaning that the effective opening results from the cooperative relationship of a hole in the first sleeve with a hole in the second sleeve.
  Lindemood (relied upon above) discloses a similar device to the claimed invention, but is silent to the effective opening of the two sleeves in the second configuration being smaller than the openings of each respective sleeve.
Moretti (US 6711849) discloses a similar device; however, the device of Moretti is designed to cycle through several effective opening sizes through the cylindrical/circular nature of the buckets/sleeves. It would render the device inoperable, then, to redesign these sleeves with flat or squared-off surfaces.
Weld (US 4297804), similar to the references addressed above, teaches a chumming bait container; however, the device does not disclose two attachable (and thus separable) sleeves configured to attach in at least two different configurations in order to adjust the effective opening.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14). 

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619